IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT NASHVILLE             FILED
                           FEBRUARY 1999 SESSION
                                                            May 12, 1999

                                                       Cecil W. Crowson
                                                      Appellate Court Clerk
STATE OF TENNESSEE                  )
                                    )     C.C.A. No. 01C01-9803-CC-00143
             Appellee,              )
                                    )     Franklin County
V.                                  )
                                    )     Honorable J. Curtis Smith, Judge
DONNIE RAY SISK                     )
                                    )     (Driving on Revoked License -
      Appellant.                    )     Third Offense)




FOR THE APPELLANT:                  FOR THE APPELLEE:

PHILIP A. CONDRA                    JOHN KNOX WALKUP
District Public Defender            Attorney General and Reporter
12th Judicial District
200 Betsy Pack Drive                CLINTON J. MORGAN
P. O. Box 220                       Counsel for the State Attorney General
Jasper, TN 37347                    425 Fifth Avenue North
                                    2d Floor, Cordell Hull Building
                                    Nashville, TN 37243-0493

                                    JAMES MICHAEL TAYLOR
                                    District Attorney General

                                    BILL COPELAND
                                    STEPHEN BLOUNT
                                    Assistant District Attorneys General
                                    324 Dinah Shore Blvd.
                                    Winchester, TN 37398




OPINION FILED: _______________


AFFIRMED



JOHN EVERETT WILLIAMS,
Judge
                                       OPINION

      The defendant, Donnie Ray Sisk, appeals his Franklin County Circuit

Court jury conviction of driving on revoked license, third offense, a misdemeanor

offense. The jury imposed a fine of $500, and the trial court sentenced the

defendant to eleven months, twenty-nine days, with forty-five days mandatory

confinement. The defendant argues that the evidence was insufficient to support

a finding of guilt. We AFFIRM the trial court’s judgment.



                                      BACKGROUND

       Winchester Police Department Officer Brazelton testified that he observed

a silver Plymouth leave the parking lot of T.J.’s Liquors, travel down an alley, and

nearly strike another vehicle “head on” as the Plymouth entered the roadway.

Brazelton further testified that the Plymouth then continued on the roadway with

the left side of the vehicle on the shoulder. The Plymouth abruptly stopped in

the middle of the road. Brazelton testified that the defendant, who was driving

the Plymouth, did not possess a driving license.



       At the defendant’s trial, the state offered a certified copy of the

defendant’s driving record from the Department of Safety as evidence of the

revoked status of the defendant’s driving license at the time of the offense. The

defense objected to the offered document as hearsay, and the trial court

overruled this objection pursuant to Tenn. R. Evid. 803(8). The defense then

objected based on Tenn. R. Evid 404(b), arguing that, in addition to the

defendant’s licensing status, the document contained inadmissable evidence of

other crimes, wrongs, or acts. The trial court agreed and instructed the state

accordingly:



                THE COURT: Mark it for identification and I’ve indicated
          what portion you can read to the jury.



                                             -2-
                 GENERAL COPELAND: Record of Donnie R. Sisk, 119
          Ross Lane, Dogwood Apartment A-5, Winchester, Tennessee
          37398. The record would reflect that on the date in question,
          Christmas Eve of last year, December 24, 1996, Mr. Sisk’s
          driver’s license was in a revoked status on that day.

                  THE COURT: Very well. Mark it for identification.


       The defendant contends that the admission of his driving record was

error, and that without this evidence, “an essential element of the charge of

driving on revoked license was absent.” Therefore, the defendant argues that

the state did not prove its case beyond a reasonable doubt and asks this Court

to reverse the judgment of the trial court and to dismiss the case.



                                     ANALYSIS

       The issue for our consideration is, therefore, whether a certified copy of a

defendant’s driving record as maintained by the Tennessee Department of

Safety is admissable to prove that the defendant was driving on a revoked

license and, if so, what manner of introduction is required. We conclude that

such a driving record is admissible as substantive evidence under the public

records hearsay exception, see Tenn. R. Evid. 803(8), and may be introduced at

any point prior to the close of the offering party’s proof either by simply offering

the document as an exhibit if the document contains no other objectionable

material or, if the document does contain objectionable material, by reading the

relevant and unobjectionable portions of the document into evidence. In either

case, an authenticating witness is unnecessary. See Tenn. R. Evid. 902(5).



       Tennessee Code Annotated § 55-50-204 requires the Tennessee

Department of Safety to maintain records of certain driving license information,

including the revocation or suspension of licenses. See Tenn. Code Ann. § 55-

50-204. In the present case, the state offered a document produced by the

Tennessee Department of Safety titled on the top left “OFFICIAL DRIVER



                                           -3-
RECORD” and certified on the top right to be a true and correct copy of the

record on file with the Department.



       This document contains a considerable amount of information including,

as pertinent here, the licensee’s name, address, and birth date; the license

number, issue and expiration dates, and classification; the “current date” or the

date the information is valid; and, in this case, the revoked status of the

defendant’s license. The document also contains various other entries such as

traffic offenses committed by the licensee and any accidents in which the

licensee has been involved. Finally, the document bears a red stamp and

certification by the person appointed by the Commissioner of the Department of

Safety as keeper of the Official Driver Records.


       Although hearsay, such a document clearly falls within the public records

exception and is, therefore, admissible as substantive evidence. See Tenn. R.

Evid. 803(8); State v. Baker, 842 S.W.2d 261, 264 (Tenn. Crim. App. 1992).

Thus, the trial court correctly overruled the defendant’s hearsay objection.



       Further, we find that the proper introduction of such a document does not

require an authenticating witness. These documents are self-authenticating. See

Tenn. R. Evid. 902(5). Thus, the offering party generally may simply offer the

document as an exhibit at any time prior to the close of their proof. In the

present case, however, the defense objected that, in addition to showing the

revoked status of the defendant’s licence, the document contained inadmissable

evidence of other crimes, wrongs, or acts. See Tenn. R. Evid 404(b). The trial court

examined the document and, as it is within the court’s discretion to determine,

marked the relevant portions and allowed the state to read those portions into

evidence. This included the current date for the document, the defendant’s

name and address, and the revoked status of the license. Because the current

date of the Official Driver Record was the offense date, this information, once

                                          -4-
properly admitted, was sufficient for the jury to find that element of his conviction

for driving on revoked license.1



                                              CONCLUSION

       For the forgoing reasons, the judgment of the trial court is AFFIRMED.




                                                 _____________________________

                                                 JOHN EVERETT W ILLIAMS, Judge




CONCUR:




________________________________

DAVID G. HAYES, Judge




________________________________

J. CURWOOD WITT, JR., Judge




           1
              The jury found the defendant guilty of driving on revoked license and, in a bifurcated
   hearing, the trial court found him guilty of driving on revoked, third offense. The defendant does
   not contest the finding of the “third offense” status.

                                                 -5-